DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s argument received on 02/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al (US 2012/0161366 A1) in view of Stephens (US 2020/0070396 A1).
For claim 1, Burg et al teach an apparatus for forming a continuous strip of a first compound A encapsulated by a second compound B (see Fig 1), the apparatus comprising: 
a first extruder (“E”) for extruding a first compound A (Fig 1), and having an outlet connected to a first gear pump (“G”); 
a second extruder  (“E”) for extruding a second compound B (Fig 1), and having an outlet connected to a second gear pump (“G” see Fig 1);
 wherein the outlet of the first gear pump and the outlet of the second gear pump are fed into a respective first and second passageway of a nozzle (Fig 1 item 22).
wherein the first and second passageways are separate from each other upstream of the nozzle outlet (Fig 1); 
However, Burg et al fail to teach said nozzle having an insert for forming the first and second passageway in the nozzle; and wherein the insert has a distal end for positioning at the nozzle outlet, wherein the distal end has an elongated flat portion.
In the same field of endeavor, pertaining to extruders, Stephens teaches the said nozzle having an insert for forming the first and second passageway in the nozzle (Fig 1-3 item 127-insert having first and second passageways 131, 136); and wherein the insert has a distal end for positioning at the nozzle outlet (Figs 1-3 item 125 nozzle  as part of 
It would have been obvious to modify the extrusion apparatus as taught by Burg et al with including nozzle with inserts, as taught by Stephens, for the benefit of separating the materials A and B into distinct streams of material for the benefit of forming specific shaped article.
As for claim 2 - 3, Stephens further shows having slits located on each end of the elongated flat portion of the insert to facilitate encapsulation of the flow at the entrance to the die at the nozzle outlet (Fig 1 ends of the passage is slit shape and located on each end of the elongated flat portion); wherein the insert is removable from the nozzle (see Fig 2-3 item 127 being removable). 
As 4, Stephens further shows wherein the insert has a distal end for positioning adjacent a die outlet of the nozzle, wherein the distal end has an elongated flat portion (Figs 1-3 item 127 located adjacent a die outlet of the nozzle, anything after 125 is considered die outlet).
As for claims 5 and 9, Stephens fail to show the insert has a tapered upper surface and the insert having a circular cross section at an inlet end that transitions to a rectangular cross section at the outlet forming an elongated flat rectangular portion. 
It would have been obvious modify the shape of the insert depending on the nozzle shaped  and material flow desired, and such change in configuration would have been matter of choice in which a person of ordinary skill in the art would have found. Also see  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice 
As for claim 6, Burg et al further teaches that apparatus where the ratio of the first gear pump to the second gear pump may be varied operation of the system (see F item 100-controller, connected to the system, [0033]-[0040] recites optimized mixtures and output mixtures of materials from extruder to gear pump etc).
As for claim 7, Stephens further show wherein the elongated flat portion of the insert is positioned at the inlet to the die of the nozzle (Fig 1-3 items 127).
As for claim 8, Stephens further show wherein the insert has a flat bottom portion forming a channel (Fig 2 item 134).
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
The Applicant argued that for claims 1- 9 rejected under 35 U.S.C. 103 as being unpatentable over Burg et al (US 2012/0161366 A1) in view of Stephens (US 2020/0070396 A1). The main argued is Burg is pertaining to mixing components (first compound and second compound together) in the main extruder, and if one skilled in the art was to replace nozzle of Burg’s it will not arrive at applicant’s invention of a co-extruded strip because Burg’s main extruder blends the first and second compound together. 
Examiner’s response: applicant’s argument is considered, however, is not found persuasive since the claim 1 as written in the preamble includes “comprising” and therefore is broad, it does not preclude any other structure. Additionally, all the structure In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
Additionally, in regards to the main extruder, it is not desired: ELIMINATION OF A STEP OR "AN ELEMENT AND ITS FUNCTION” Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) Omission of an Element and Its Function Is Obvious If the Function of the Element Is Not Desired or required. The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743